DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued 35 U.S.C. § 112(b) rejections are withdrawn in view of the amended claims.

 	The Applicant’s arguments with respect to claims #1, 3-11, 17-29 in the reply filed on December 7, 2021 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Allowable Subject Matter
 	Claims #1, 3-11, 17-29 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “a channel path disposed through the plurality of pillar structures and underneath a shallow trench isolation region in the substrate” (claims 1, 21); “a first barrier layer between the first end and the second end of the pillar structure; and a second barrier between the top surface of the substrate and the gate conductor” (claim 4); “a first shallow isolation region disposed in the substrate, wherein the first shallow isolation region is between a source via .
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 	As to claims 1 and 21, Lee et al. (U.S. Patent Publication No. 2020/0403065 A1), hereafter “Lee”, is the closest prior art.  Lee teaches a substrate 105, a plurality of pillar structures 205, a gate conductor 640+660, and drain/source and source/drain regions 310.  However, Lee is silent as to the limitations of the current path.

 	As to claims 4 and 24, Lee does not teach the limitations of the barrier layers.

 	As to claim 9, although Lee teaches a first shallow isolation region 325 in the substrate 105, Lee does not teach the isolation region between a source via and the second pillar structure.

 	As to claim 17, Takaishi (U.S. Patent Publication No. 2009/0085088 A1), hereafter “Takaishi”, is the closest prior art.  Takaishi teaches a first vertical transistor (FIG. 1, high voltage transistor) comprising a first folded channel comprising a plurality of first pillar See Takaishi, ¶ [0055].  Takaishi further teaches a first gate conductor 11 surrounding each of the plurality of first pillar structures, a first drain/source region 9 at the surface of the substrate and in contact with one of the plurality of first pillar structures, and a first source/drain region 16 in contact with another of the plurality of first pillar structures.  However, Takaishi is silent as to the first source/drain region at the surface of the substrate because Takaishi’s first source/drain region is instead formed at a surface of one of the first pillar structures 5.

 	No other prior art references were found.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SUBERR L CHI/Primary Examiner, Art Unit 2829